On Petition for Eehearing.
Fisk, J.
Counsel for plaintiff have filed a petition for rehearing, in which they earnestly contend that the court erred in deciding that absolute property deed issued by the auditor to John H. Albrecht, on July 17, 1895, was sufficient to constitute color of title. They attempt to distinguish this case from Power v. Kitching, 10 N. D. 254, 88 Am. St. Rep. 691, 86 N. W. 737, on the alleged ground that the title to the property in the. case at bar was in the United States government, and hence not subject to taxation. It is true that patent was not issued to the Northern Pacific Eailway Company for these lands until January 17, 1896, while the so-called absolute property deed aforesaid is based on an alleged tax title acquired by the county for the taxes of 1889. Were the lands subject to taxation in 1889 and subsequent years ? It is clear to us that they were. We must take judicial notice that these lands were included within the land grant made by the government to the Northern Pacific Eailway Company in 1864, and also that such lands were surveyed long prior to 1889 and title thereto vested in such railway company. The date patent was issued is in no manner controlling as to the time title was acquired by the railway company under such grant. The record discloses that the company exercised ownership of such lands as early as January 16, 1883, on which date it executed and delivered to E. F. Woolf oik a warranty deed thereof. It is fair to assume, therefore, that the railway company had, at or prior to that date, done everything essential to complete its title under the grant. However this may be, and conceding that in 1889, the railway company had not paid to the government the expenses of making the survey, still these lands were not exempt from taxation, for Congress, after the decision of Northern P. R. Co. v. Traill (Northern P. R. Co. *45v. Rockne), 115 U. S. 600, 29 L. ed. 477, 6 Sup. Ct. Rep. 201, holding such lands exempt from taxation until the survey expenses were paid, expressly provided to the contrary. See chap. 764, 24 Stat. at L. p. 143, U. S. Comp. Stat. 1901, p. 1476. This act was approved July 10, 1886, three years prior to the initiation of the tax proceedings on which defendant’s claim of title is based. Among other things, Congress there enacted “that no lands granted to any railroad corporation by any act •of Congress shall be exempt from taxation by states, territories, and municipal corporations on account of the lien of the United States upon the same for the costs of surveying, selecting, and conveying the same, or because no patent has been issued therefor.”
In view of this statute we are unable to concur in the view of plaintiff’s counsel that such lands were not subject to taxation. The title to these lands had passed from the government to the railway company and its vendees, and at most the government merely retained a lien as security for the payment of the survey fees and expenses, etc., which by the act of Congress aforesaid is merely paramount to the liens for taxes.
The contention, in effect, that the statute (§ 4928, Rev. Codes 1905) is merely a statute of limitations, and may not be used as a sword of .attack, but only as a shield of defense, is without merit. By the express language of this section, as well as the preceding one, a compliance therewith operates to confer a good and valid title, and we know of no reason why a title thus acquired cannot be asserted by its owner in exactly the same manner as a title acquired in any other way.
For these reasons the petition for a rehearing is denied.